Response to Amendment
This Office action is in response to the amendments and remarks filed on 6/15/2022. The amendments to the claims were received and have been entered. 
Claims 1, 15 and 19 have been amended. Claims 7 and 25 have been canceled. The withdrawn claims 8-14 are rejoined because of dependent claims. Claims 1-6, 8-24 and 26 remain present in this application. 
The rejection of claims 15-29 under 35 USC 112(b) is withdrawn in view of the amendments. The rejection of claim 19 under 35 USC 101 is withdrawn in view of the amendments. The claim amendments have overcome the Kang et al. prior art rejection. 
	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-6, 8-24 and 26 are allowed over the prior art of record. 
Claimed invention teaches “a display device” including claimed limitations “each of the dual-die devices comprises: a first light emitting die for emitting first white light, a second light emitting die for emitting second white light with short-wave blue light filtered out, and a control circuit connected to the first light emitting die and the second light emitting die and configured to control the first light emitting die or the second light emitting die to be turned on, wherein the first light emitting die and the second light emitting die are integrated together so that the first light emitting die and the second light emitting die correspond to a same dot layout of the light guide plate; a plurality of third light emitting dies disposed on a same side of the light guide plate as the dual-die devices and separated from the dual-die devices, and configured to emit third white light with short-wave blue light filtered out, the each of the dual-die devices is configured to only turn on one type of the first light emitting die and the second light emitting die in a time period, and each of the plurality of third light emitting dies is configured to be turned on at the same time as the second light emitting die in the each of the dual-die devices; the plurality of dual-die devices and the plurality of third light emitting dies are alternately disposed.”
Claimed structures in combination with the claimed limitations of the base claim are neither, singularly or in combination, disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: July 20, 2022